Title: From Thomas Jefferson to James Madison, 20 August 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Th:J. to J. Madison
                            
                            Monticello Aug. 20. 07.
                        
                        Your letter to Dayton I think perfectly right, unless perhaps the expression of personal sympathy in the 1st.
                            page might be misconstrued, & coupled with the circumstance that we had not yet instituted a prosecution against him,
                            altho’ possessed of evidence. poor Yznardi seems to have been worked up into distraction by the persecutions of Meade. I
                            inclose you a letter I have recieved from him. also one from Warden, attested by Armstrong, by which you will see that the
                            feuds there are not subsiding.
                        By yesterday’s or this day’s mails you will have recieved the information that Bonaparte has annihilated the
                            allied armies. the result will doubtless be peace on the continent, an army dispatched through Persia to India, & the
                            main army brought back to their former position on the channel. this will oblige England to withdraw every thing home, &
                            leave us an open field. an account, apparently worthy of credit, in the Albany paper is that the British authorities are
                            withdrawing all their cannon & magazines from Upper Canada to Quebec, considering the former not tenable, & the latter
                            their only fast-hold. I salute you with sincere affection.
                        
                            P.S. I had forgotten to express my opinion that deserters ought never to be enlisted: but I think you may
                                go farther & say to Erskine that if ever such a practice has prevailed it has been without the knolege of the
                                government, and would have been forbidden if known; & if any examples of it have existed (which is doubted) they
                                must have been few, or they would have become known. the case presented from the Chichester, if true, does not prove
                                the contrary, as the persons there said to have been enlisted are believed to have been American citizens, who whether
                                impressed or enlisted into the British service were equally right in returning to the duties they owed their
                            country.
                        
                    